This is a divorce suit on the ground that respondent was at the time of the marriage physically and incurably incapacitated from entering into the marriage state. Section 7407, subdivision 1, Code.
The trial court denied the relief upon a consideration of the evidence. The legal questions in this respect were fully settled in our case of Anonymous, 89 Ala. 291, 7 So. 100, 7 L.R.A. 425, 18 Am.St.Rep. 116. We disagree with the trial court as to the effect of the evidence in support of the charge. A discussion of it is unnecessary. A decree is here rendered granting the divorce as prayed for.
Reversed and rendered.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.